Westbrook, J.:
I fully concur in the foregoing opinion of Brother Learned, because, first, the Revised Statutes (vol. 3, p. 158, § 66, 6 ed.), make “the ill conduct of the complainant ” a defense to an action of this charactei’. A reference to the provision will show that such “ ill conduct of the complainant” is not'required to be the'cause of the cruelty, in order to be available to the defendant, but such “ ill con*27duct ” is, in and of itself, a bar to tbe action. Tbe statute so rofiJs, and any decisions wbicli hold that the defendant must, in order to establish a defense, prove something more than “ the ill conduct ” of the plaintiff, that it must be such “ill conduct ” as would justify-the violence of the defendant, have added words to the legal enactment, which cannot be found therein; and, second, the referee has found as a fact that the “ ill conduct ” of the wife — her adultery — was the cause of her ill treatment by the husband. To that part of the report there has been nb exception by the plaintiff, and it must be assumed to be true. Unless we are prepared to hold that “ ill conduct ” which provokes cruel treatment is no defense, the judgment should be reversed for this reason also.
Present — Learned, P. J., Westbrook, J.; Bookes, J., not sitting.
Judgment reversed, and new trial granted ; referee discharged; costs, to remain in discretion of court on final decree. ■